10/14/2020



                                                                                           Case Number: DA 20-0464




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0464

JOSEPTH RICHARD GOSS,

            Plaintiff and Appellant,

v.
                                                     ORDER OF MEDIATOR APPOINTMENT
USAA CASUALTY INSURANCE
COMPANY,
DIANN S. STEVENS, and DOES A-D,
Inclusive

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT D. Patrick McKittrick, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this October 14, 2020.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:    Keith D. Marr, Susan Moriarity Miltko, David Matthew McLean, D. Patrick
McKittrick